PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/949,662
Filing Date: 10 Apr 2018
Appellant(s): MEHRA, Amitabh



__________________
Adam D. Sheehan (Reg. No. 42,146)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/05/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/11/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a predictor system configured to predict a voltage droop condition based on the monitored first performance characteristics” and “a policy selector system configured to select and implement a first response policy in response to the predictor module predicting the voltage droop condition” in claim 21;
“the policy selector system is configured to select and implement a second response policy in response to predicting the voltage droop condition” in claim 24;
“the predictor system is configured to predict a voltage droop condition based on the monitored second performance characteristic” in claim 27; and


The drawings (FIG(s) 1 and 2) show a MONITORING SYSTEM 140 including a PREDICTOR MODULE 144 and a POLICY SELECTOR MODULE 146 (i.e. modules within a system, depicted as black boxes). One of ordinary skill in the art would not equate the terms “predictor system” and “policy selector system” to structure. By definition the term “system” does not necessarily correspond to structure, as evidenced by the plain meaning definition of this term (Meriam-Webster dictionary for the term System - evidence provided to the Applicant with the final Office action – see Non Patent Literature mailed 01/28/2020). Accordingly, the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier, thus, invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the predictor module" in line 7. There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination, it is assumed that this limitation reads “the predictor system”.
Claims 22-28, being dependent on claim 21, are rejected based on the same ground of rejection.
In addition, claim limitations “a predictor system configured to predict a voltage droop condition based on the monitored first performance characteristics” (claim 21) and “the predictor system is configured to predict a voltage droop condition based on the monitored second performance characteristic” (claim 27) invoke 35 U.S.C. 112(f) or 
The disclosure lacks description for an algorithm to perform the “predicting” functionality for the claimed programmed computer specialized function “… to predict a voltage droop condition based on the monitored first performance characteristics” (claim 21) and “… to predict a voltage droop condition based on the monitored second performance characteristic” (claim 27). The specification merely describes the “predictor module” comparing performance characteristics against previously-stored history (paragraph 0009), or comparing the history of recent performance of the processor to a database of predetermined metrics (paragraph 0016). However, the specification is silent with respect to any details of how the prediction is done based on the comparison. There is no disclosure of a step by step procedure for performing the above-indicated programmed computer specialized function(s) such that one of ordinary skill in the art would understand how to perform the claimed function, which renders the claim scope boundaries indefinite.
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 22-26 and 28, being dependent on claim 21, are rejected based on the same ground of rejection.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4, 6-11, and 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As described above with respect to claims 21 and 27, the disclosure lacks description for an algorithm to perform the “predicting” functionality for the claimed programmed computer specialized function “… to predict a voltage droop condition based on the monitored first performance characteristics” and “… to predict a voltage droop condition based on the monitored second performance characteristic”. Accordingly, the specification does not demonstrate that the applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claims 22-26 and 28, being dependent on claim 21, are rejected based on the same ground of rejection.

Claims 2-3, 6-8, and 10-11, being dependent on respective claims 4 and 9, are rejected based on the same ground of rejection.

(2) Response to Argument

Section 112(b) Rejection of Claims 21-28
The Appellant indicated that as a threshold issue, none of the claims at issue uses the term “means” or “step”. Accordingly, Section 112(f) is presumed to not apply to the claims at issue.
The Examiner disagrees and points out that the Office action(s) clearly articulated that despite the absence of specific recitation of the terms “means or “steps” in the claims at issue, 35 U.S.C. 112(f) is invoked because the claim limitation(s) use generic placeholders (“predictor system” and “policy selector system”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
The Appellant further argued that the claims would be understood by a person of ordinary skill in the art to have sufficiently definite meaning as the name for structure. 
The Examiner disagrees and indicates that the claims at issue do not recite or imply any claim language of how processor are designed by design engineers. Nor do the claims recite logic gates or other circuitry to perform such functionality. In addition, one of ordinary skill in the art would not equate the term “system” such that the limitations “predictor system” and “policy selector system” equate to structure. Under the broadest reasonable interpretation, the term “system” is not exclusively interpreted being structure. This was evidenced and communicated to the Appellant in prior Office action (see Merriam-Webster dictionary definition of system, attached as NPL to final rejection, dated 01/28/2020). Accordingly, the term “system” does not necessarily equate to structure.
Based on the above, the invocation of 35 U.S.C. 112(f) in claims 21, 24, and 27-28 is proper.

In addition, the disclosure lacks description for an algorithm to perform the “predicting” functionality for the claimed programmed computer specialized function “... to predict a voltage droop condition based on the monitored first performance characteristics” (claim 21) and “... to predict a voltage droop condition based on the monitored second performance characteristic” (claim 27).
Thus, based on the invocation of 35 U.S.C. 112(f) and the deficiencies in the written description indicated above, the rejection of claims 21-28 under 35 U.S.C. 112(b) is maintained.

Section 112(a) Rejection of Claims 2-4, 6-11, and 21-28
With respect to claims 2-4, 6-11, and 21-28, the Appellant argued that the specification clearly describes examples of how a voltage droop condition is predicted – i.e. the specification accounts for an algorithm to perform the predicting a voltage drop condition based on monitored performance characteristics.
Specifically, the Appellant pointed out paragraphs 0009, 0016, and 0018-0019 in support.

Paragraph 0018 addresses determining, by the predictor module, whether a droop event is forthcoming based on the performance characteristics data derived during high level of processor activity, and generating, by the policy selector module a respective policy.
Paragraph 0019 addresses determining, by the predictor module, that a voltage drop condition is about to occur, due to impending droop event based on the combination of voltage and workload levels monitored during transitioning of the processor from low- to high-activity state.
The above paragraphs account for the conditions and the inputs to the predictor module, however, none of these paragraphs and the disclosure as a whole, account for an algorithm that describes how the “predicting” functionality is implemented (i.e. how the predictor module functions itself). Predicting based on derived data (without specific algorithm of how the derivation is performed) or by monitoring and comparing monitored performance characteristic data with historical data does not provide the “predicting” algorithm. The disclosure fails to define or explain the necessary steps and/or flowcharts that perform the “predicting” function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. The disclosure lacks "a finite sequence of steps for solving a logical or mathematical problem or performing a task" with respect to the “predicting” functionality (see MPEP 2161.01 and 2163.02).

Accordingly, one skilled in the art would not understand, based on the specification, that the inventors did have possession of the claimed features. Thus, the rejection of claims 2-4, 6-11, and 21-28 under 112(a) is maintained.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/STEFAN STOYNOV/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        
Conferees:
/DANIEL KINSAUL/
Quality Assurance Specialist, TC 2100

/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),